Héna es Monnaes”

dblique Démocratique du Cc ngo

Æ

Inistère des Affaires Foncières

Tsengi, le 23 septembre 2015%e

N°2.469.3/MIN/AFF.F/CTI/TSHO0.1/97/15
Direction des Titres Immobiliers

Ciféohscription Foncière de T8h0pO T.- Transmis copie pour information à
Division de 8 Titres Immobiliere Monsieur le Directeur Chef de
ar Service des Titres Imnobiliers--
— Monsieur | Rx ;
LAS TOOIDETOSE Bhgmini str ateur |
FA Re de abuma-- |
: 2: Monsieur le Chef de Divis
téf. v/0.M/Ne pG/060/015 pu 29/07/ me Éahopo dre |
; : TE s SOA SAIS |
Jbjet Projet Contrat d'Emphytéose ? SL NE TO Le |
Æicellene : S.R.631.-
= si à Ta De à |
Lo erritoire de aus A Monsieur le Birecteur Général de |
ji Lileke III.-
Localité Lileke la Société Plontotions eb----"-=
Mlle, Mme, m. Huileries du Cougo S.A (PHC)
àKINSHAS A.-
MAbhonneur de vous faire parvenir, sous ce pli, avec prière de bien vouloir me le retourner dûment
SinéS deux exemplaires du Projet de Contrat d'Emphyteose relatif à la parcelle n° g,R,634.+ ,

Située dans |. Coouaune, Territoire de Yaghuma, Localité Lileke III.
eos occupez en vertu de : Certificat d'Enregistrement Vol. UK+99 Folio 136
du vinst-quatre août mil meuf cent cinquente-cina-

JWous signale que votre contrat n'interviendra qu'après le paiement de la somme reprise ci-dessous

ebrépartie comme suit :
Prix de référence du terrain
- Taxe d'établissement du contrat
- Taxe de P.V. de mise en valeur

FC 78.882,60
XXXXXXXXXXXXX
FC 15.950,00

- Taxe de Certificat d'enregistrement Fc 7.740,00

- Note d'usage XXXXAXXXXXXXX

- Frais de mesurage et bornage FC LEXEHÈE CE]

- Frais de consultation FC 13.950,

- Frais croquis XXXXAXAXXIXEXE
LXXXXAXXXXXXX

- Occupation provisoire ;
- Loyer du 23/09.- au 31/12/2015 : FC 15.776,52
TOTAL FG 166.569,12
A DÉDUIRE : montant déjà payé suivant quittance n° & 0 6943 duL7/A0/%045 -
TOTAL FC 166.563, 1% à
Montantque je vous prie de bien vouloir verser en espèces entre les mains du Comptable des Titres
D Dlers de Tshopo I à ISANGI ou au compte n° 11.050/1524 auprès de la Banque
Centrale du Congo à KISANGANT PTS
Paquittance qui vous sera délivrée doit m'être présentée ou tral &,
Lmpe due les deux exemplaires du Çontrat.d'Emphytéose endéans le mois de la récepti n dela. (us
/ {

/

es
nsmise en communication en/eme®

, # Je
ÿ l'assurance de ma considération dispinguées

#
TP fe
ss
LL ne (4

Veuillez agréer, Mon sieur: #

491

) | f
Le / Conservateu
.Jeas-Vicky

0085407 D

MEDEMOCRATIQUE DU CONGO

lsangi, le 23 eptembre 2015

\Y

DMRBDES A TAIRES FONCIERES

BRIBMON FONCIERE TSHOPO | N° 2,469,3/MIN/AFF/CTI/TSHO.1/098/201:
ONDESMTRES IMMOBILIERS sa
ISANG Transmis copie pour information à

POBMMABOOS 7 - 0810126700

Monsieur le Comptable Public des Titres
Immobiliers Tshopo 1 à Isangi
Monsieur le Chef de Ressort de la Direction

Général d

ettes de la Province

Orientale à Basi

À Monsieur le Directeur Général de la Société
Plantations et Hulleries du Congo S.A ( PHC )
Projet Contrat à la signature À Kinshasa
Terrain SR 631
Levritoire.de YAHUMA
Contrat d'emphytéose Monsieur

Me référant à votre lettre/O.M n° DG/060/015 du 29 juillet 2015

Aele Vous Ellicitez le titre de propriété pour votre Terrain inscrit sous le n° SR 631 à u agricole, situé dans le
He MAMUMA, localité LILEKE lit, j'ai l'honneur de vous faire parvenir en annexe à la présente, deux exemplaires d'un
decontraEdemphytéose tout en vous prlant de bien vouloir me les renvoyer dûment revêtus de votre signature sur la

LR MEMPANTEOTE » accompagnés du bordereau de versement

Ce contrat est établi aux conditions suivantes

Hediétablissement contrat FC 4,650,00
Taxe croquis FC 1.860,00
1‘ Note d'usage FC 1.395,00
1  Fralstechniques FC 930.00
. Praisadministratits FC 465,00
TOTAL A PAYER FC 9,300.00

Je vous signale que l'intervention de votre contrat est conditionnée
A paÿement de la somme détaillée ci-dessus, montant queVous demande de bien vouloir verser en espèces au

CuithetUniaue de la Direction Générale des Recettes de la Province Orientale à Kisangani

Votre désintéressement sera considéré comme la renonciation

Red VOte demande qui sera d'ailleurs classée sans suite.

Veuillez agréer, Monsieur, l'assurance de ma considération

